Citation Nr: 0310798	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  97-11 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for residuals of a neck 
injury, including degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that denied the benefit sought on appeal.  
The veteran, who had active service from February 1970 to 
March 1973 appealed that decision and the case was referred 
for appellate review.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b).  Also see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The Board notes that the record on appeal contains no 
reference to the VCAA or its provisions with respect to the 
veteran's service connection claims.  In this regard, the 
Board has observed that the RO has not informed the veteran 
of VA's duty to notify or assist him in the development of 
his claims.  In addition, the RO has not provided the veteran 
with any other document informing him of the regulatory 
changes issued in conjunction with the VCAA.  The veteran 
should have been informed of the provisions of the VCAA to 
ensure due process in this case.  Under these circumstances, 
the Board believes that the RO should notify the veteran of 
the provisions of the VCAA prior to appellate review.  

It is also noted that in March 2003, the Board requested that 
additional development be undertaken with respect to the 
issues listed on the title page of this action pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  The 
development actions requested by the Board were partially 
completed and resulted in the acquisition of a VA examination 
report addendum.  That document has been associated with the 
claims file.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), in Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003), held, in pertinent part, 
that 38 C.F.R. § 19.9(a)(2) was invalid because, in 
conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration.  The Federal Circuit also held 
that 38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice") was 
invalid because it was contrary to 38 U.S.C. § 5103(b), which 
provides a claimant one year to submit evidence.

In the instant case, the RO has not considered the additional 
evidence that has been added to the record, nor has the 
veteran been informed of VA's duty to notify or assist him in 
the development of his claims.  Therefore, a remand of the 
case is required to comply with the above referenced Federal 
Circuit decision to comply with the VCAA.  Further, there is 
additional development of the case, as set forth below, that 
the Board deems necessary that must be accomplished prior to 
that review by the RO.  In this regard, the Board notes that 
the January 2003 VA examiner did not offer an opinion as to 
the etiology of the veteran's residuals of a neck injury, 
including degenerative joint disease.  An opinion is 
necessary in this regard. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following actions:  

1.  In addition to the development 
requested below, the RO should undertake 
all development contemplated by the VCAA, 
including, but not limited to, informing 
the veteran of the provisions of the 
VCAA, as well as the division of 
responsibilities between the VA and the 
veteran in obtaining evidence necessary 
to substantiate his claims.  

2.  The RO should return the claims file 
to the examiner at the VAMC in Nashville, 
Tennessee who conducted the veteran's 
January 2003 VA examination for 
clarifying information.  That examiner is 
requested to specifically answer the 
following: Is it more likely than not 
that the veteran's cervical spine 
disorder is causally or etiologically 
related to symptomatology shown in 
service medical records or otherwise 
related to active service?

3.  Following the completion of all 
development, the RO should review the 
record, including the all evidence 
associated with the file since the 
veteran's BVA videoconference hearing in 
December 1998, and readjudicate the 
veteran's claims.  If the determination 
remains adverse to the veteran, he should 
be provided a Supplemental Statement of 
the Case, which includes a summary of all 
pertinent evidence and legal authority, 
as well as the reasons for the decision.  
The veteran and his representative should 
be afforded a reasonable period in which 
to respond, and the record should then be 
returned to the Board for further 
appellate review. 

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran unless he is notified.



	                  
_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



